In a habeas corpus proceeding to restore petitioner to parole status, the appeal is from a judgment of the Supreme Court, Dutchess County, dated September 22, 1980, which granted the petition. Judgment reversed, on the law, without costs or disbursements, and petition is dismissed. The Board of Parole complied with the relevant statute (Executive Law, § 259-i, subd 3, par [f], cl [i]), by scheduling a parole revocation hearing within 90 days of the determination of probable cause. Contrary to the determination of Special Term, the fact that the decision of the board, which found that petitioner had violated the conditions of his release, was not rendered until August 25, 1980, which was 33 days after the revocation hearing and 104 days after the determination of probable cause, did not violate the statutory requirement (cf. People ex rel. Feldt v Sheriff of Orange County, 79 AD2d 716). Moreover, under the circumstances, it does not appear that the delay of 33 days between the revocation hearing and the final determination of the board revoking parole (during which the hearing officer’s report was prepared and delivered to the board) was so extensive as to present a problem of constitutional dimensions. Mellen, P. J., Hopkins, Titone and Weinstein, JJ., concur.